 10DECISIONSOF NATIONALLABOR RELATIONS BOARDServiceEmployees InternationalUnion Local 50,AFL-CIOandEvergreenNursingHome andRehabilitation Center,Inc. Case14-CB-2334July 7, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn March 29, 1972, Trial Examiner Thomas F.Maher issued the attached Decision in this proceed-ing.Thereafter,General Counsel filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS F. MAHER, Trial Examiner: Upon a charge filedon October 13, 1971, by Evergreen Nursing Home andRehabilitation Center, Inc., Charging Party herein, against-ServiceEmployees InternationalUnionLocal50,AFL-CIO, Respondent herein, the Regional Director forRegion 14 of the National Labor Relations Board, hereincalled the Board, issued a complaint on behalf of theGeneral Counsel of the Board on November 29, 1971,alleging violations of Section 8(b)(1)(A) of the NationalLabor Relations Act, as amended (29 U.S.C., Sec. 151,etseq.),herein called the Act. In its duly filed answerRespondent, while admitting certain allegations of thecomplaint, denied the commission of any unfair laborpractice.Pursuant to notice a trial was held before me in St. Louis,Missouri,where all parties were present, represented bycounsel,and afforded a full opportunity to presentevidence, cross-examine witnesses,' present oral argument,and file briefs. A brief was filed by counsel for the GeneralCounsel on February 2, 1972.1Counsel for the General Counsel has filed with me his motion tocorrect the record in certain minor respects. Without objection the motion isgranted and the original transcript has beenphysicallycorrected.2Bishop and Malco, Inc.,159 NLRB 1159, 1161.3 In his report on objections in Case 14-RC-6811, issued on NovemberUpon consideration of the entire record, including thebrief filed with me, and specifically upon my observationof each witness appearing before me,2 I make thefollowing:FINDINGS OF FACT AND CONCLUSIONS OF LAW1.THE NATURE OF THE EMPLOYER'S BUSINESSEvergreen Nursing Home and Rehabilitation Center,Inc.,Charging Party herein, and referred to as Evergreen,isaMissouri corporation with its office and place ofbusiness in Creve Coeur, Missouri, where it is engaged inthe operation of a nursing home, providing nursing andcustodial care, and related services. During the year endingJanuary 31, 1972, in the course and conduct of its businessoperations it will have derived gross revenue in excess of$100,000 from the operation of its nursing home facility,and will have purchased and caused to be transported anddelivered to its Creve Coeur establishment goods andmaterials valued in excess of $10,000, of which goods andmaterials valued in excess of $10,000 would have beentransported and delivered to the establishment in CreveCoeur,Missouri, directly from points outside the State ofMissouri.Upon the foregoing stipulated facts I conclude and findthe Charging Party to be an employer within themeaningof Section 2(6) and (7) of the Act.II.THE STATUS OF THE RESPONDENTIt is admitted and I accordingly conclude and findServiceEmployeesInternationalUnionLocal50,AFL-CIO, Respondent herein, to be a labor organizationwithin the meaning of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA.The Facts1.BackgroundIn early July 1971, it was rumored about the nursinghome that "some of the girls were trying to bring theUnion in." Thereafter, on July 29, 1971, the Respondentfiledwith the Regional Director in Case 14-RC-6811 apetition for an election among Evergreen's employees. Atthe election subsequently held on September 27, 1971, theUnion failed of a majority, the tally being 16 in favor and24 against it. Subsequent to the election a number ofemployees were terminated and a strike ensued.3 TheRespondent thereafter picketed the Evergreen establish-ment. This activity provides the setting for incidents givingrise to the instant proceeding.2.The activity on the picket lineA number of Evergreen's former employees were activelyengaged in picketing the nursing home. These included22, 1971, the Regional Director considered the effect upon the election ofthe termination of three employees allegedly for discriminatoryreasons.Finding this matter to require further investigation a hearing onthe subjecthas since been held andis presentlyunder consideration in anotherentirelyunrelated proceeding, Case 14-CA-6374.198 NLRB No. 26 SERVICE EMPLOYEES INTERNATIONAL11Jackie Suggs, Elizabeth Dixon, Clara Hays, and Jerry Bula.In addition to these and other unidentified individuals,UnionBusinessRepresentative Spears was also presentand participated in the activity. During the course ofpicketing there occurred six separate incidents involvingone or more of these individuals. These, it is alleged,constituted unlawful restraint and coercion of Evergreen'semployees. The following are the incidents:(a)On October 8 Evergreen's administrator, MauriceAbrams, observed employeePeggyWilson as she wasapproaching the entrance of the building in the companyof several other employees. Abrams credibly describedpicket Jackie Suggs as stepping in front of Wilson to blockher passage; then as Wilson tried to pass her Suggs wouldshift her position to again block passage, all the whiletalking to employee Wilson. This interaction continued,Abrams estimated, for about two minutes. Suggs, called asa witnessby Respondent, was not questioned concerningthis conduct attributed to her.(b)On the same day employee Unice Smith and hermother, employee Dorothy Taylor, were walking up thesidewalk extending from Respondent's parking lot to theentranceof the building and encountered the pickets. Inthe parking lot they had been met byBusinessRepresenta-tive Ann Spears who asked if they would honor the picketlineand if they knew about employees having beenterminated because they voted for the Union. As theyproceeded along the walk they were met by Suggs, Dixon,Elizabeth Hays, and Jerry Bula. As they were about to passthem Unice Smith's path was blocked by Jerry Bula, aheavy-set individual. Smith pushed her out of the way andcontinued on. Smith's mother, employee Taylor, whowitnessedthe incident, heard Bula say to her fellowpickets, "She'smighty little to be so strong." As Mrs.Taylor continued on she was asked if she would honor thepicket line, but she did not reply. Suggs called to Hays,"What did she say?" When Hays replied, "Nothing," Suggsshouted, "Tell her it's going to be worse tomorrow." 4(c) Several days later, on or about October 12, in theafternoon, as Administrator Abrams was returning to thenursinghome he observed two metal folding chairs placedin one of the driveways leading onto Evergreen's propertyfrom the public street. There are actually two driveways,side by side, one leading to the main building, the otherparallel to the first, leading directly to the adjacent parkinglot.As Abrams was approaching the driveway nearest tothe building he stopped his car in the street and directedthe pickets to remove the chairs from where they wereplaced, partially blocking entry through that driveway.Testimony of the otherwitnessesinvolved in the chairincidentsuggestsan exercise in triviality: That Suggs andBula both testified that the chairs were in the driveway,placed there for the comfort of the pickets, one on eachside,but that there was ample room for a car to passbetween them or to use the adjacent driveway where therewere no chairs. When Abrams asked Dixon to remove thechairs she neither replied nor took any action. Abramsaccordingly removed them himself. He testified, however,that he did not observe the blocking of any vehicleseekingentry to Evergreen's premises.(d) Later on the same day Abrams received a telephonecall from the driver of the truck supplying the nursinghome with oxygen. The substance of the call was thedriver'searlierconfrontationwith the pickets and adiscussion of futuredeliveries.Abrams told the driver toconsult his own union'sbusiness agent and meanwhileleave the tanks of oxygen at Abrams home and pick up theempties at the facility on the followingmorning.The nextmorning the driver appeared at the office to pick up theempty tanks, his truck presumablystill onthe publicstreet.Abrams directed him to proceed onto the driveway to therear of the building. As the truck was proceeding up thedriveway it was stopped by the pickets, includingBusinessRepresentative Spears.Whether or not any picket at anytime stepped in front of the truck to block its further entryonto the premises is disputed. Abrams stated that they didblock it, the picketsinsistingthat they did not. Abramsdescribed how, after he had directed the truck driver todrive to the rear and the driver had returned to his truck todo so, he then observed that picketSuggshad positionedherself in front of the truck. Whereupon Abrams came outof the building and ran to the scene, shouting to the driveras he ran, "Run over them and then comeon in," to quoteUnionBusinessRepresentative Spears who had arrived atthe truck at the samemoment asAbrams.Spears, like the pickets, insists thatno onewas blockingthe truck at any time. Upon my analysis of the testimony itwould appear that Suggs was in front of the truck, despiteher denial and Spears'. No one denied that Abrams hadshouted to the driver to "run over them," and Spearsactually quotes him as saying so(supra).It is reasonable toassume,as I do, that there must havebeen someone infront of the truck who could have been run over. Iaccordingly credit Abrams' version and find that as he,Spears, and other pickets were talking to the driver Suggswas at one point of time positioned in front of the truck.Spears' conversation with the driver which began byasking him to honor the picket line appears to haveresulted in an understanding between the driver and Spearsthat oxygen supplies could thereafter be delivered to thenursing home. But before this understanding was reached,it is to be noted, upon Abrams credited testimony, that notonly was Suggs blocking the truck but that Dixon,standingat the side of the truck next to Abrams,began to jostle him,and Suggs continued "to cuss him."(e)On the following day, October 14, anotherincidentinvolving delivery trucks occurred at the driveway. Thistime the pickets, Suggs, Dixon, and Hays, had so parkedtheir cars across the two drivewaysas to makeit difficult ifnot impossible to pass through the driveway in a car ortruck. Photographs introduced into the recorddemonstratethat while the whole of both driveways was not blocked bythe three cars involved, nevertheless to pass through thedriveway would present a minor driving problem andpossibly the need for driving over the curb.The situation came to Abrams' attentionwhen the driverof the Pepsi Cola truck had just finishedmaking adelivery4The foregoing is the credited testimony of Smith and Taylor NeitherSuggs nor Bula,called aswitnessesby Respondent, were questionedconcerning the incident 12DECISIONSOF NATIONALLABOR RELATIONS BOARDand came to him to tell him that the pickets had placedtheir cars in the driveways and he could not get out. Itappears that there was also a milk company truck in theparking lot at the same time, whereupon Abrams went outto the area of the driveways where the cars had beenstopped and took photographs of them. At this time theowners of the respective cars got in them and moved themout of the driveways. The trucks left the facility withoutfurther incident.5(f)There is one other series of events involvinginteraction on the picket line. On or about October 5, asemployeeRichard L.Maynard was approaching thefacilityon his way to work he was engaged in aconversation with the three pickets and two other individu-als, one identified at the trial as Union Business Represent-ative Spears, and the other, a male, still unidentified.Spears, pointing to the pickets, asked Maynard to helpthem because they were out of jobs. He made no reply andcontinued on. As he did so the unidentified male said,"Yes, you better."The identity of this male individual becomes significantin the consideration of this incident and the one on thefollowing day. Employee Maynard never could identifyhim, despite searching examination and cross-examination.He did, however, credibly and without denial, testify thatthe male individual who engaged him in the conversationon the two successive days was, on each occasion, in thecompany of Union Business Representative Spears and thethree pickets, talking with them, and carrying a letteredumbrella as were the other pickets. On the occasion of theunidentifiedmale's conversation with Maynard on eachdayMaynard credibly testified thatMiss Spears wasstanding beside him and within earshot of whatever hewould say. He further testified that Miss Spears made nocomment whatever by way of disavowal or approval of anyconversationwhich the individual had with Maynard,including those statements set forth herein. Upon thesecredited findings I conclude and find that the Respondent,through its representative, Spears, having failed to registerany protest or disavowal of the statements and actions inquestion, may be deemed to have adopted them as its ownfor all purposes herein.6On the following day Maynard again passed the samefive individuals, including the unidentified male, on hisway into work. This time the man said, "That is a mightnice looking car you have." To which Maynard replied,"Thank you." He then said to Maynard, "Your car will benice unless you try and help them." Whereupon Maynardturned and called the man an uncomplimentary name withracial overtones, and walked on, but not before the malegrabbed his arm. Maynard countered with a push, andwent into work. He had no further experience with thepickets.5The foregoing is based upon the credited testimonyof Abrams.6CustomChairMfg. Co.,170 NLRB 454, 458;Tennessee Handbags, Inc.,175NLRB 136;TeamstersLocal 783,InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpersof America,160 NLRB1776.7See for exampleTeamsters,Chauffeurs,Helpers and Taxicab DriversB.ConclusionsCataloged above are six separate incidents, occurring inconnectionwith the picketing of Evergreen's nursingfacility which it is alleged constitute restraint and coercionof its employees by the Respondent through its pickets andorganizer, Miss Spears.Two questions emerge: First, whether the conduct foundwas of such a character as to constitute unlawful restraintand/or coercion; and second, whether the Respondent wasresponsible for the conduct not only of its businessrepresentative, Spears, but also in her absence, for theconduct of the pickets.Here, in the course of a number of days of picketing, wehave two instances of employees being impeded in theirentry to work (Wilson, Smith, and Taylor), one employeebeing grabbed at by an unidentified picket provoked bybeing called a "damned nigger," two chairs placed on thesides of one of two driveways, and two trucks brieflyimpeded from leaving the area and one truck brieflyimpeded from entering. No one was injured, nothing wasthrown, no one was prevented from going to work orleaving, and no vehicle was harmed or excluded from thepremises.I am not disposed to equate conduct such as this, eitherinstance by instance, or in its totality, with the sort ofconduct that Section 8(b)(1)(A) was designed to prevent.Cases are legion in which the Board and the courts havefound to be unlawful restraint and coercion such activitiesas the throwing of rocks and sticks, assaulting employeesand supervisors, damaging of trucks and cars, the effectivepreventing of entry of both people and vehicles ontocompany premises, tacks in the road, threats from thepickets, fights, beatings, the massing of pickets, etc.7 Butnothing of that sort is manifest here. Indeed the closest to itwould be the unidentified picket commenting on employeeMaynard's car and what would happen to it if he didn'thelp the pickets. Certainly neither the momentary presenceof Suggs in front of the oxygen tank nor the haphazardefforts to block the driveways with two chairs on oneoccasion and misparked cars on another merit comparisonwithmore serious and effective examples of vehicleblocking which the Board and the courts have consistentlyproscribed.Nor can I raise Bula's and Suggs' obstructivecapers on the sidewalk to the gravity of blocking thepassage.All of these then have the appearance of trivia. Nor dothe surrounding circumstances lend any substance to alterthisappearance. There was no evidence of bitterness'among the pickets or on the part of the Union'srepresentative. Nor was there evidence of determination tobring the nursing home's operation to a grinding halt orvisitrecrimination on the working employees if theobjections of the pickets otherwise failed. On the contrary,everything in the record suggests a run-of-the mill picketline.Upon all of the foregoing I am not persuaded thatLocalUnion327,affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,184 NLRB No. 10;BonnazEmbroideries Trucking and Pleating and Allied Crafts Union, Local66, International Ladies' Garment Workers' Union, AFL-CIO,134 NLRB879;Vera LadiesBelt &Novelty Corp.,et al.,156 NLRB 291, 294-296. SERVICE EMPLOYEES INTERNATIONAL13counsel for the General Counsel has established his proofRECOMMENDATIONof restraint and coercion essential to a finding of aviolation of Section 8(b)(1)(A) of the Act. I accordinglyIt is hereby recommended that the complaint in thisrecommend that the complaint be dismissed in its entirety.matter be dismissed in its entirety.